UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6631


CLIFFORD ANTHONY JACKSON,

                 Plaintiff - Appellant,

          v.

STUART BERGER,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02686-PJM)


Submitted:   August 20, 2013                 Decided:   September 6, 2013


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifford Anthony Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clifford Anthony Jackson seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

as legally frivolous under 28 U.S.C. § 1915(e)(2)(b)(i) (2006).

We    dismiss   the   appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on September 18, 2012.         It was incumbent upon Jackson to file

his notice of appeal by October 18, 2012.                 Jackson filed a

motion for extension of time along with his notice of appeal in

this court on March 18, 2013. *             See Fed. R. App. P. 4(d) (a

notice of appeal mistakenly filed in the court of appeals is

considered filed in the district court on the date so noted).


       *
       For the purpose of this appeal, we assume that the date
appearing on his motion is the earliest date it could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                       2
The   district   court   ultimately        denied   Jackson’s    motion      for

extension of time to file a notice of appeal.            Because Jackson’s

notice of appeal was untimely filed and Jackson failed to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.     We further deny Jackson’s motion to disqualify Judges

Motz, Davis, and Wynn.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and    argument   would    not    aid   the

decisional process.

                                                                      DISMISSED




                                     3